Citation Nr: 1635094	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for heart disease, to include coronary artery disease claimed, including as due to herbicide exposure.

2. Entitlement to service connection for a respiratory disorder, to include chronic pulmonary disease, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.A. Williams, Veteran 


INTRODUCTION

The Veteran served on active military duty from December 1967 to October 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, denied service connection for coronary artery disease (claimed as heart disease) and chronic obstruction pulmonary disease (COPD), respectively.
With respect to his coronary artery disease claim, the Veteran filed a Notice of Disagreement (NOD) in August 2011. A Statement of the Case (SOC) was issued in March 2014, and the Veteran filed his VA Form 9 in March 2014.  
Regarding his COPD claim, the Veteran filed an NOD in April 2014.  An SOC was issued in July 2014, and the Veteran filed a VA Form 9 in September 2014.  A Supplemental SOC (SSOC) was issued in February 2015.
In June 2015, the Veteran submitted additional medical evidence with a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider the new evidence in the first instance.  See   38 C.F.R. § 20.1304 (2015).
The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in February 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  

FINDINGS OF FACT

1.  The evidence does not show that the Veteran set foot on the landmass of Vietnam or served in its inland waterways during service. 

2.  The record does not show that the Veteran was directly or presumptively exposed to herbicides in service. 

3.  Heart disease, to include coronary artery disease, did not manifest in service or within the one year presumptive period, and the record evidence does not indicate that any heart disease had a causal connection or was associated with the Veteran's military service.

4.  A respiratory disorder, to include COPD, did not manifest in service and the most competent and probative evidence of record shows that current COPD is unrelated to service, to include any claimed exposure to asbestos.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for heart disease, to include, coronary artery disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for a respiratory disorder, to include COPD, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Letters sent to the Veteran in April 2010 and January 2014 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, private treatment records, a VA examination report, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination for respiratory conditions in November 2014.  The Board finds that the examination report is adequate because, as will be shown below, the medical guidance contained therein was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed condition in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

Concerning the issue of coronary artery disease (claimed as heart disease), and as will be explained below, the record before the Board does not indicate this claimed disorder had a causal connection or was associated with the Veteran's military service.  Hence, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination concerning his claim of coronary artery disease (claimed as heart disease).  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).

The Veteran testified during a Board hearing in February 2016, at which time the undersigned Veterans Law Judge explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned Veterans Law Judge failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as coronary artery disease, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R.     § 3.307(a)(6) § 3.307(a)(6)(i).

A veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168 (2008).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute as service in the Republic of Vietnam.  Id. at 1193-97; see also Gray v. Mcdonald, No. 13-3339, 2015 WL 1801450 (Vet. App. Apr. 23, 2015).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When, after consideration of the all of the record evidence, there is an approximate balance of positive and negative evidence regarding an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis 

Service Connection for Coronary Artery Disease 

The Veteran contends that his ischemic heart disease was caused by in-service exposure to Agent Orange.  See September 2010 Statement in Support of Claim.

Turning to the evidence of record, the Veteran has a current diagnosis of coronary artery disease.  See VA Medical Treatment Records; July 2015 Private Treatment Records.  The Board notes that under 38 C.F.R. § 3.309(e), coronary artery disease is listed as a type of ischemic heart disease.  As the Veteran clearly has a current diagnosis that is eligible for the service connection presumption, the issue is whether the Veteran was exposed to herbicides during service.

The Veteran's service personnel records indicate that he served on the USS FLORIKAN.  The Veteran reports that while in service, he went ashore in the Republic of Vietnam on motor boats for supplies and mail.  See May 2010 Statement in Support of Claim.  The Veteran reports that the port area vegetation was a browning burnt color and dying, because it had been sprayed with herbicides.  Id.  The Veteran further reports that his ship went ashore or docked in the Republic of Vietnam in May, June or July of 1968.  Id.

The record indicates that the Veteran served during the Vietnam Era, but was not stationed in either the Republic of Vietnam or the DMZ in Korea.  The record contains a May 2010 response to the request of information, which indicates that the USS FLORIKAN was in the official waters of Vietnam from March 25, 1969 to March 26, 1969 and on April 5, 1969.  In addition, a February 2011 Defense Personnel Records Information Retrieval System (DPRIS) response indicates that the USS FLORIKAN did not dock or transit the inland waterways of the republic of Vietnam.  Specifically, the DPRIS response discloses that the history and deck logs did not document that the ship docked transited inland waters or that personnel stepped foot in the Republic of Vietnam.  The history reveals that the USS FLORIKAN was conducting a Western Pacific deployment and departed Yokosuka, Japan on January 2, 1969.  After operations in the Buckner Bay Okinawa, the Republic of Korea (ROK), and Ports of Call in Sasebo, Japan and Subic Bay Republic of the Philippines (RP) from January 6 to March 13, 1969, the USS FLORIKAN departed Buckner Bay Okinawa for a transit back to Subic Bay RP on March 21, 1969.  While in transit to Subic Bay, the USS FLORIKAN conducted operations in the waters of the Republic of Vietnam (RVN) and arrived in Subic Bay RP on March 29 1969.  For her operations in the waters of the combat zone, the USS FLORIKAN was awarded the Vietnamese Service Medal.  The history does not document any other operations and does not document any Ports of Call in the RVN.  In the same way, the record further indicates that the Veteran's claims file, including his service treatment records and other military records, do not contain evidence confirming service specifically in-country in the Republic of Vietnam.  Thus, the Veteran's statements that his service involved duty or visitation in the Republic of Vietnam is not supported by the record evidence.

Accordingly, under 38 C.F.R. § 3.307(a)(6), the presumption of service connection with respect the Veteran's coronary artery disease only applies to Veterans who had actual service in the Republic of Vietnam.  Although the Veteran served during the Vietnam Era, the record evidence does not establish that he actually service in country in the Republic of Vietnam during that time.  Thus, based on the evidence of record, the Veteran may not be presumed to have been exposed to herbicide agents in service under 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.309(e).  Without the requisite service, the Veteran's claim is not entitled to the relaxed evidentiary requirements promulgated by 38 C.F.R. §§ 3.307 and 3.309.

Even though the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for a heart disease, to include coronary artery disease, with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As such, the Board has considered whether the Veteran is entitled to service connection for heart disease, to include coronary artery disease, on a direct basis.

As noted above, the Veteran's medical records show a diagnosis of coronary artery disease.  Therefore, the first element of a current disability has been met.

The second element is an in-service disease or injury.  The Veteran's service treatment records do not indicate, nor has the Veteran alleged that he was diagnosed with or treated for a heart disease, to include coronary artery disease, while in service.  The record evidence does not evince that this condition was noted during the Veteran's period of service, or for over thirty years thereafter, nor is there any evidence of an in-service disease or injury which precipitated his heart disease.  In fact, the Veteran explicitly indicated that his heart condition did not occur until 35 years after service.  The second element of service connection, therefore, has not been met insofar as showing evidence of the initial manifestation of a heart disease, to include coronary artery disease, in service.

As previously discussed, the Veteran's service records and other service department records, including the DPRIS records, do not provide confirming evidence that the Veteran was exposed to herbicides in service.  The only evidence suggesting that the Veteran was exposed to herbicides is his own uncorroborated statements and testimony.  Therefore, no in-service injury has been shown.  Without a verified in-service incurrence of a disease or injury, this claim cannot satisfy the second element of service connection, and thus the claim fails on that basis.

The preponderance of the evidence is against the claim of entitlement to service connection for heart disease, to include coronary artery disease.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); 38 U.S.C.A. § § 5107(b); 38 C.F.R. § 3.102.


Service Connection for COPD

The Veteran maintains, in essence, that he has a respiratory disorder, to include COPD, is related to his military service.  He attributes his condition to asbestos exposure during his military service.

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis has been established.  The medical evidence of record clearly shows that the Veteran has a diagnosis of Chronic Obstructive Pulmonary Disease (COPD). See November 2014 VA Examination Report.  Thus, the issue that remains is whether the Veteran's current respiratory disorder is related to service.  

The Veteran's service treatment records and separation examination revealed no complaints or treatment for a respiratory disorder, to include COPD.  The Veteran reported that while in-service he had no occasion to present himself for medical treatment for any respiratory symptoms.  The Veteran reported that he never experienced any respiratory symptoms until 35 years after service when he had a stroke.  See February 2016 Hearing Transcript.  

Here, although the Veteran's Military Occupation Specialty (MOS) was a mail clerk, the Veteran has continually indicated that he mostly served as a deck force and often scraped paint off walls in different areas of the ship and did other ship maintenance work.  See February 2016 Hearing Transcript.  He also reported that at night when he reported to his bunk, he could see residue on the top of blankets and sheets.   Id.  The Veteran stated that he served for over 18 months on the USS FLORIKAN and was "practically completely insulated with asbestos throughout the ship.  We also scraped the paint off the ship to include the decks, boiler and engine rooms, and sleeping quarters that were filled with all types of fumes and asbestos.  We were not issued nor wore surgical masks because there were none to be had or issued.  It was still unknown as to causes of these exposures during that time."  See February 2014 Statement in Support of Claim.  The Veteran further reported that he, "lived, breathed, slept, ate, and spent all of [his] time inside aboard this ship that was heavily laced with asbestos and asbestos insulations that was all around me/is." Id.   

The Veteran was afforded a VA examination in November 2014.  The examiner opined that it was less likely than not that the Veteran's respiratory disorder, namely COPD, is due to asbestos exposure during military service.  The examiner reasoned that there is objective evidence in the record that the Veteran has a strong history of tobacco use for many years.  Additionally, the examiner commented that the military records have shown that his military occupation of a clerk has a low probability of exposure to asbestos.  The examiner cited to peer-reviewed medical reference for his position that the strongest risk factor for COPD is tobacco exposure.

The Veteran's post service medical records disclose that the Veteran had a history of cigarette smoking, which was discontinued in 2004.  However, during an August 2013 VA Alcohol Risk Screen test and the November 2014 VA examination, the Veteran related that he had no history of tobacco use.  See August 2013 VA Treatment Notes.  As these more recent statements are at variance with his earlier statements to health care providers of his long term history of tobacco use, the Board finds the more recent statement not be credible.

The Board finds that the VA examiner's opinion is adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for her opinions, and her opinions were based on an examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his opinions.

As the medical evidence of record persuasively shows that the Veteran's respiratory disorder, namely COPD, did not have its onset in service and is not related to asbestos exposure in service, service connection under these theories of entitlement are not warranted.

Although the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person, the question of whether or not he was exposed to asbestos is outside of his the scope of lay knowledge. 38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In Bardwell, the Court of Appeals for Veterans Claims held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki,24 Vet. App. 36 (2010).  The Board also notes that on the Veteran's March 2010 Application for Compensation in response to the inquiry of whether he was exposed to asbestos, he checked the "no" box.

In light of the foregoing, the Board finds that the competent and probative medical evidence of record persuasively shows that the Veteran's respiratory disorder, namely COPD, did not have its onset in service and is not related to in-service asbestos exposure.  In fact, the most probative evidence of record shows that the Veteran's history of long term cigarette smoking is the more likely cause of the Veteran's respiratory disability.  Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for a respiratory disorder, to include COPD, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.



ORDER

Entitlement to service connection for heart disease, to include coronary artery disease, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a respiratory disorder, to include chronic pulmonary disease, to include as due to asbestos exposure, is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


